Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 3 and 4 have been rejected under 35 USC § 112 as follows:

As to claim 3, the limitation of “is executed by the total outage compensator of the application instance” is not clear. It you be read as “the data the total outage compensator of the application instance is executed”.
As to claim 4, the backing service is lack of antecedent. It is suggested to amend as “a baking service”. 
Claim Rejections - 35 USC § 103
`The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig (US 2015/0088890 A1).
As to claim 1, Ludvig teaches a computer-implemented method for execution of peer application instances, the method being executed by one or more processors and comprising:
determining, by an application instance (segmentation module), that first data is to be requested(a segmentation module 325 for dividing a media file or media content into one or more segments and distributing the one or more segments to one or more computing devices (e.g., sources) in media delivery system , paragraph [67-[72];it is desirable to maintain roughly the same size of segment for segments that are provided to clients, so that the system can deliver the segments predictably and efficiently (e.g., segment storage and delivery can be optimized for segments within a predefined range of sizes rather than being adapted to handle segments of an arbitrary size, paragraphs [124]-[126]); 
transmitting, by a total outage compensator of the application instance (media delivery module), one or more requests for the first data to one or more peer application instances (client device )(a request processing module 316 for receiving a request from a client device (e.g., client device 110-1) for media content (e.g., a request to stream media content), paragraph [63]; media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1, media delivery module 122 including but not limited to: an encoding module 318 for encoding media content, paragraph[0065]);
(a media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1,paragraph []; and
 executing, by the instance of the application instance, at least one function based on the first data(an encoding module 318 for encoding media content prior to sending (e.g., streaming) the media content to client device 110-1 or to other content sources for storage, paragraphs [65]-[66]; encryption module 320 at server system 120-1 is configured to encrypt one or more portions of the media file according to a predefined encryption algorithm, and media extraction module 230 at client device 110-1 is configured to decrypt the one or more portions of the media file according to the predefined encryption algorithm, paragraph [142]).

As to claim 8, Ludvig teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for execution of peer application instances, the operations comprising:
determining, by an application instance (segmentation module), that first data is to be requested(a segmentation module 325 for dividing a media file or media content into one or more segments and distributing the one or more segments to one or more computing devices (e.g., sources) in media delivery system , paragraph [67-[72];it is desirable to maintain roughly the same size of segment for segments that are provided to 
transmitting, by a total outage compensator of the application instance (media delivery module), one or more requests for the first data to one or more peer application instances (client device )(a request processing module 316 for receiving a request from a client device (e.g., client device 110-1) for media content (e.g., a request to stream media content), paragraph [63]; media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1, media delivery module 122 including but not limited to: an encoding module 318 for encoding media content, paragraph[0065]);
receiving, by the total outage compensator, a response to a request for the first data, the response comprising the data (a media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1 ,paragraphs [63- [67]); and
 executing, by the instance of the application instance, at least one function based on the first data(an encoding module 318 for encoding media content prior to sending (e.g., streaming) the media content to client device 110-1 or to other content sources for storage, paragraphs [65]-[66]; encryption module 320 at server system 120-1 is configured to encrypt one or more portions of the media file according to a predefined encryption algorithm, and media extraction module 230 at client device 110-1 is 

As to claim 15, Ludvig a system, comprising:
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for execution of peer application instances (The computer program product may be a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process. The computer program product may also be a propagated signal on a carrier readable by a computing system and encoding a computer program of instructions for executing a computer process, paragraph [12]), the operations comprising:
determining, by an application instance (segmentation module), that first data is to be requested(a segmentation module 325 for dividing a media file or media content into one or more segments and distributing the one or more segments to one or more computing devices (e.g., sources) in media delivery system , paragraph [67-[72];it is desirable to maintain roughly the same size of segment for segments that are provided to clients, so that the system can deliver the segments predictably and efficiently (e.g., segment storage and delivery can be optimized for segments within a predefined range of sizes rather than being adapted to handle segments of an arbitrary size, paragraphs [124]-[126]); 
transmitting, by a total outage compensator of the application instance (media delivery module), one or more requests for the first data to one or more peer application instances  media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1, media delivery module 122 including but not limited to: an encoding module 318 for encoding media content, paragraph[0065]);
receiving, by the total outage compensator, a response to a request for the first data, the response comprising the data (a media delivery module 122 for sending (e.g., streaming) media content to a client device (e.g., client device 110-1) remote from sever system 120-1 in response to the request from client device 110-1, paragraphs [63- [67]; and
 executing, by the instance of the application instance, at least one function based on the first data(an encoding module 318 for encoding media content prior to sending (e.g., streaming) the media content to client device 110-1 or to other content sources for storage, paragraphs [65]-[66]; encryption module 320 at server system 120-1 is configured to encrypt one or more portions of the media file according to a predefined encryption algorithm, and media extraction module 230 at client device 110-1 is configured to decrypt the one or more portions of the media file according to the predefined encryption algorithm, paragraph [142]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 9, 10, 11, 12, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig (US 2015/0088890 A1) in view of  Schwalm(US 2004/0172459 A1).
As to claims 2, 9 and 16, Ludvig does not explicitly teach transmitting the one or more requests for the data to the one or more peer application instances is executed in response to determining that the data is unavailable from a local cache and determining that the data is unavailable from a persistence layer. However, Schwalm teaches transmitting the one or more requests for the data to the one or more peer application instances is executed in response to determining that the data is unavailable from a local cache and determining that the data is unavailable from a persistence layer(If an instance of data has been cached for longer than a predetermined period in time, as determined based on the expiration business rule, the data client sub-portion 112 refreshes that instance by requesting a new instance of the data from the data layer, paragraph [43]; a copy of the retrieved data is not cached with the business object, but rather only the standard identifier is maintained with the business object. As such, the only copy of the retrieved data saved on the business layer 104 is the instance cached to the local data structure by the data interface portion, paragraph [57]-[62]).

As to claims 3,10 and 17, Ludvig teaches determining that the data is unavailable from a local cache and determining that the data is unavailable from a persistence layer is executed by the total outage compensator of the application instance (If an instance of data 
As to claims 4, 11 and 18, Ludvig teaches determining that second data is to be written to the backing service; and writing the second data to a local cache of the application instance (Fig. 1; After the business object portion 108 has created a business object for a received request, the business object passes the standard identifier of the requested data to the data interface portion 110 of the business layer 104. In an embodiment, the data interface portion 110 analyzes the standard identifier against at least one of a set of business rules prior to accessing the data layer 106. Each business rule relates a condition to the request, and more specifically, to the data specified in the request, as identified by a standard identifier. Examples of business rules include, without limitation, whether the requested data is already cached in a data structure local to the business layer 104, and if so, whether this data has been cached for a period in time longer than its allocated expiration time period. The business rules may also relate the identification of the database in the data layer 106 that stores the specified data as well as what type of network the data interface portion 110 is to connect to in order to 

As to claims 5, 12 and 19, Ludvig teaches writing the second data to the local cache of the application instance is performed in response to determining that a persistence layer is unavailable (the new instance of data retrieved by the access operation 708 and time-stamped and cached by the data receive operation 716 replaces the expired instance of data stored on the local data structure, paragraphs [63]-[72]).

As to claims 6,13 and 20, Ludvig teaches transmitting the second data to a persistence layer (That is, the presentation layer 102 issues requests for retrieval of specified data stored in the data layer 106 to the business layer 104 rather than communicating directly with the data layer 106, paragraphs [22]-[32]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig (US 2015/0088890 A1) in view of Oksana (US 8,589,568 B2).
As to claims 7 and 10, Ludvig does not explicitly teach the application instance and each of the peer application instances execute functionality for at least one of sales order entry (other transaction events initiated by the user or any e-Service provider being involved in a business transaction can principally occur wherein the session context is confirmed (step `b`). The moment a user orders a sales-entity, an Authorization-Request is sent (step `c``) to the server instance (reference number `110` in FIG. 1); However, Oksana teaches application instance and each of the peer application instances execute functionality for at least one of sales order entry (other transaction events initiated by the user or any e-Service provider being involved in a business transaction can principally occur wherein the session context is confirmed (step `b`). The moment a user orders a sales-entity, an Authorization-Request is sent (step `c``) to the server instance (reference number `110` in FIG. 1); user identity management, document management, and logging (A session context records RADIUS-provided information like: Username, Framed-IP-Address and Class, Acct-Session-ID. The session context expires, when the user signs (logs) out or is disconnected, col. 6, lines 6-15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/     Primary Examiner, Art Unit 2195